Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
12, 2019.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-19-00132-CV


                         NINEMARK, LLC, Appellant

                                       V.

  MICHAEL ROUNTREE, ROUNTREE ENTERTAINMENT, INC., AND
           ROUNTREE APPLIANCE, INC., Appellees

                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-53943


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed January 11, 2019. On March 4,
2019, the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.
      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Christopher, Hassan, and Poissant.